         Case 2:18-cr-01649-SMB Document 34 Filed 06/11/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ARIZONA


                                   )
United States of America           )                CR 18-01649-1-PHX-SMB
                                   )
                        Plaintiff, )                ORDER
                                   )
                  vs.              )
                                   )
Kevin Scott Wynn,                  )
                                   )
                        Defendant. )
                                   )
__________________________________ )

       Upon the Court’s consideration of Defendant’s “Seventh Motion for Relief from

Conditions of Release” (Doc. 33) to travel for business purposes from June 9, 2019 until June 18,

2019 from Panama City, Florida to Phoenix, Arizona; From June 18, 2019 until June 23, 2019

back to Panama City, Florida from Phoenix, Arizona; From June 27, 2019 until July 1, 2019;

back to Phoenix, Arizona from Key West, Florida; From Phoenix, Arizona to Cheyenne,

Wyoming, from July 1, 2019 until July 3, 2019; From Cheyenne, Wyoming back to Phoenix,

Arizona from July 3, 2019 until July 7, 2019; From Phoenix, Arizona to Abilene, Texas from

July 7, 2019 until July 14, 23019 when WYNN will return to Phoenix, Arizona.

       IT IS HEREBY ORDERED that WYNN be allowed to travel to Phoenix, Arizona from

Panama City, Florida from June 9, 2019 until June 18, 2019 for business purposes.

       IT IS FURTHER ORDERED that WYNN be allowed to travel from Phoenix, Arizona to

Panama City, Florida from June 18, 2019 until June 23, 2019.

       IT IS FURTHER ORDERED that WYNN be allowed to travel from Key West, Florida

on June 27, 2019 to Phoenix, Arizona until July1, 2019.
         Case 2:18-cr-01649-SMB Document 34 Filed 06/11/19 Page 2 of 2



       IT IS FURTHER ORDERED that WYNN be allowed to travel from Phoenix, Arizona on

July 1, 2019 to Cheyenne, Wyoming until July 3, 2019.

       IT IS FURTHER ORDERED that WYNN be allowed to travel from Cheyenne,

Wyoming on July 3, 2019 to Phoenix, Arizona until July 7, 2019.

       IT IS FURTHER ORDERED that WYNN be allowed to travel from Phoenix, Arizona on

July 7, 2019 to Abilene, Texas until July 14, 2019.

       Dated this 11th day of June, 2019.




                                                2
